Name: Commission Regulation (EEC) No 1487/86 of 15 May 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 5 . 86 Official Journal of the European Communities No L 130/29 COMMISSION REGULATION (EEC) No 1487/86 of 15 May 1986 fixing the amount of the subsidy on oil seeds 1986 for colza and rape seed and for August and September 1986 for sunflower seed, the amount of the subsidy on these products has been obtainable only on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1986/87 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the target price for the 1 986/87 marketing year and the compensatory amount for September and October 1986 is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 896/86 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1333/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 896/86 Q, as last amended by Regulation (EEC) No 1362/86 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for May and June 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas, in the absence of the target price for the 1986/87 marketing year for colza, rape and sunflower seed and the monthly compensatory amount for September and October 1986 for colza and rape, in the case of advance fixing for July, August, September and October Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex II to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 16 May 1986 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for and June 1986 for colza and rape seed. 4 . The amount of the subsidy in the case of advance fixing for July, August, September and October 1986 for colza and rape seed and for August and September 1986 for sunflower seed will however be confirmed or replaced as from 16 May 1986 to take into account the target price which is fixed for these products for the 1985/86 marke ­ ting year and the monthly compensatory amounts for September and October 1986 . Article 2 This Regulation shall enter into force on 16 May 1986 . (  ) OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 119, 8 . 5. 1986, p . 19 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . n OJ No L 143, 30 . 5. 1984, p. 4. o OJ No L 82, 27 . 3 . 1986, p. 38 . (8) OJ No L 118 , 7 . 5 . 1986, p. 19 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . No L 130/30 Official Journal of the European Communities 16. 5 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1986 . For the Commission Frans ANDRIESSEN Vice-President 16 . 5 . 86 Official Journal of the European Communities No L 130/31 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month (') 2nd month (') 3rd month (2) 4th month (2) 5th month (2) 6th month (2) 1 . Gross aids (ECU) I  Spain   0,610 0,610 0,586 0,562  Portugal   0,000 0,000 0,000 0,000  Other Member States 31,095 31,095 26,935 27,185 27,681 28,177 2. Final aids ll (a) Seed harvested and processed in : II  Federal Republic of Germany \\ (DM) 75,49 75,49 65,58 66,28 67,47 69,02  Netherlands (Fl) 85,06 85,06 73,88 74,66 75,99 77,70  BLEU (Bfrs/Lfrs) 1 425,27 1 425,27 1 253,52 1 264,59 1 287,84 1 305,40  France (FF) 207,09 207,09 182,25 183,58 187,10 191,44  Denmark (Dkr) 258,42 258,42 229,24 231,39 235,63 239,46  Ireland ( £ Irl) 22,886 22,886 20,277 20,438 20,815 21,135  United Kingdom ( £) 17,768 17,768 15,582 15,755 16,066 16,246  Italy (Lit) 43 783 43 780 40 102 40 354 41 117 41 705  Greece (Dr) 2 319,83 2 319,83 2 525,77 2 534,16 2 592,03 2 568,73 (b) Seed harvested in Spain and || \ processed : lilill  in Spain (Pta)   0,00 0,00 0,00 0,00  in a Member State listed at (a) \\ II (Pta)   3 053,84 3 091,17 3 163,49 3 194,39 (c) Seed harvested in Portugal and li processed : IIII\\ I  in Portugal (Esc)   0,00 0,00 0,00 0,00  in a Member State listed at (a) \\ II (Esc)   3 908,56 3 933,69 4 008,99 3 959,81 (') On the basis of the Commission s proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council's decision . (2) Contingent on the Council 's decision on prices and related matters for the 1986/87 marketing year. No L 130/32 Official Journal of the European Communities 16 . 5 . 86 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month (') 5th month (') 1 . Gross aids (ECU) II  Spain    1,720 1,720  Portugal    0,000 0,000  Other Member States 40,256 40,256 41,256 39,448 39,448 2. Final aids ll\ (a) Seed harvested and processed in (2) : ll  Federal Republic of Germany Il\\Il (DM) 97,43 97,43 99,76 95,43 95,43  Netherlands (Fl) 109,78 109,78 112,39 107,51 107,51  BLEU (Bfrs/Lfrs) 1 849,25 1 849,25 1 896,58 1 840,04 1 840,04  France (FF) 270,51 270,51 277,75 271,29 271,29  Denmark (Dkr) 335,29 335,29 343,87 336,18 336,18  Ireland ( £ Irl) 29,729 29,729 30,498 29,790 29,790  United Kingdom ( £) 23,337 23,337 24,031 23,533 23,533  Italy (Lit) 57 205 57 202 58 648 59 329 59 329  Greece (Dr) 3 199,44 3 199,44 3 316,43 4 008,80 4 008,80 (b) Seed harvested in Spain and ll processed : \ll  in Spain (Pta)    109,94 109,94  in a Member State listed at (a)\IIl (Pta)    3 425,75 3 425,75 (c) Seed harvested in Portugal and\ll processed : lIIl  in Portugal (Esc)    0,00 0,00  in Spain (Esc)    6 025,15 6 025,15  in a Member State listed at (a)lIIl (Esc)    5 808,67 5 808,67 3 . Compensatory aids : \\  in Spain (Pta)    3 241,96 3 241,96  in Portugal (Esc)    5 768,08 5 768,08 (') Contingent on the Councils decision on prices an related matters for the 1 986/87 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multi ­ plied by 1,037269 . ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4nd month 5th month 6th month DM 2,150130 2,144650 2,139910 2,135190 2,135190 2,121890 Fl 2,420350 2,417740 2,414440 2,411470 2,411470 2,402940 Bfrs/Lfrs 43,997000 44,021900 44,038800 44,063500 44,063500 44,080800 FF 6,845610 6,847430 6,849140 6,850200 6,850200 6,858660 Dkr 7,952370 7,951150 7,949220 7,950220 7,950220 7,955030 £ Irl 0,705829 0,707675 0,709185 0,711072 0,711072 0,714037 £ 0,638199 0,639902 0,641405 0,642879 0,642879 0,646638 Lit 1 474,34 1 480,11 1 485,86 1 491,72 1 491,72 1 509,13 Dr 134,469500 136,12100 137,73890 138,97930 138,97930 143,71320 Pta 136,684600 137,27710 137,86190 138,37700 138,37700 139,97810 Esc 144,019100 146,09600 147,88210 149,43930 149,43930 155,58180